Name: Commission Regulation (EC) NoÃ 515/2006 of 30 March 2006 establishing a transitional measure for the 2005/06 marketing year on funding the storage of cereals offered for intervention in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: NA;  Europe;  EU finance;  plant product;  trade policy;  accounting
 Date Published: nan

 31.3.2006 EN Official Journal of the European Union L 93/32 COMMISSION REGULATION (EC) No 515/2006 of 30 March 2006 establishing a transitional measure for the 2005/06 marketing year on funding the storage of cereals offered for intervention in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first subparagraph of Article 41 thereof, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Whereas: (1) At the request of certain Member States, Commission Regulation (EC) No 514/2006 (2) extends by three months, for the 2005/06 marketing year, the deadline for delivering cereals offered for intervention in the Member States which joined the European Community on 1 May 2004, although it does not authorise delivery beyond 31 July 2006. (2) This measure may give rise to additional storage costs for cereals delivered by this new deadline but after the time-limit initially laid down in the third subparagraph of Article 4(3) of Commission Regulation (EC) No 824/2000 of 19 April 2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals (3). (3) In accordance with Article 6 of Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (4), the EAGGF Guarantee Section covers expenditure on the physical operations involved in storage. Member State expenditure on the reimbursement of any additional storage costs, as referred to above, should be treated as expenditure arising from storage costs normally borne by the intervention agencies, and provision should be made for that expenditure to be funded by the EAGGF Guarantee Section on the basis of the same standard amount, account also being taken of the monthly increase added to the intervention price, as provided for in Article 4(3) of Regulation (EC) No 1784/2003. (4) The measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION: Article 1 Where the cereals offered for intervention in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia have been effectively taken over by the intervention agency after the deadline laid down in the third subparagraph of Article 4(3) of Commission Regulation (EC) No 824/2000, Member State expenditure in respect of storage costs incurred between that deadline and the date of actual delivery to the warehouse designated in the delivery schedule, which must be before the deadline laid down in Regulation (EC) No 514/2006, shall be treated as expenditure of the type referred to in Article 6 of Regulation (EEC) No 1883/78. Article 2 The standard amount referred to in the first paragraph of Article 6 of Regulation (EEC) No 1883/78 shall be calculated on the basis of the standard amount reimbursed by the Community to the Member States for the storage of cereals purchased for intervention during the 2005/06 marketing year, as laid down in the Commission Decision of 12 October 2005 (5), i.e. EUR 1,31 per tonne per month, from which shall be deducted the monthly increase provided for in Article 4(3) of Regulation (EC) No 1784/2003, i.e. EUR 0,46 per tonne per month, which has been added to the intervention price for each month after the deadline laid down in the third subparagraph of Article 4(3) of Regulation (EC) No 824/2000. Such expenditure shall be taken into account in the context of the annual expenditure referred to in Article 1 of Council Regulation (EEC) No 3492/90 (6) as expenditure on the physical operations involved in the buying-in of products by intervention agencies. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply to the 2005/06 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) See page 31 of this Official Journal. (3) OJ L 100, 20.4.2000, p. 31. Regulation as last amended by Regulation (EC) No 1068/2005 (OJ L 174, 7.7.2005, p. 65). (4) OJ L 216, 5.8.1978, p. 1. Regulation as last amended by Regulation (EC) No 695/2005 (OJ L 114, 4.5.2005, p. 1). (5) C(2005) 3752. Decision not published. (6) OJ L 337, 4.12.1990, p. 3.